ACCEPTED
                                                                                                        03-15-00105-CR
                                                                                                                7601953
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  10/29/2015 2:53:02 PM
                                 CAUSE NO, 03-15-0Q105-CR                                             JEFFREY D. KYLE
                                                                                                                 CLERK

JUSTIN MURPHY                                   §          IN T H E THIRD C O U R T

VS.                                             §          OF    APPEALS
                                                                              FILED IN
                                                                      3rd COURT OF APPEALS
T H E S T A T E OF T E X A S                    §          TRAVIS COUNTY, AUSTIN,
                                                                            T E X A S TEXAS
                                                                      10/29/2015 2:53:02 PM
                                                                          JEFFREY D. KYLE
                                                                                Clerk
MOTION REMAND TO T R I A L COURT FOR F U R T H E R E V I D E N T I A R Y HEARINGS
    AND R E V I E W T H E R E C O R D IN    ( C A R E T JOHNSON 03-13-00726) IN
CONSIDERATION OF THIS MOTION, OR IN T H E A L T E R N A T I V E TO DISMISS T H E
                                        APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Justin Murphy, Defendant, by and though his attorney of record, Adam
Reposa, and moves this Court to remand this case back to the trial court for further evidentiary
hearings and in support of which would show:

       1. Defendant was arrested on 2013 for the offense of DWI 2"^
       2. Defendant filed a writ of habeas corpus alleging ineffective assistance of counsel. A
          hearing was conducted on 05/10/2014. At the hearing it was stipulated that
          Applicant had a subsequent diagnosis of narcolepsy. The only disputed fact was
          whether Applicant informed his previous Counsel that he had a history of falling
          asleep unpredictably.
       3. On May 23, 2015 the trial court entered written findings of fact.
       4. The trial court made a finding that Applicant Murphy was less than credible in his
          assertion that he told his previous counsel about his unpredictable sleeping behavior.
          The trial court made also made a finding that his previous counsel was credible.
       5. At some time months after the hearing (6/11/14), Applicant Murphy's previous
          counsel forged a client signature on a jury waiver without the client's permission.
          This information was not available at the time of the hearing for the obvious reason it
          had yet to occur. A hearing was held on in front of the Hon. Wilford Flowers. At
          that time the trial court made an inquiry about whether the Defendant in that case
          wanted to waive his right to trial but no inquiry about the propriety of a lawyer
          forging a client's signature was ever made.
       6. There is no evidence in the record to overturn the credibility finding of the trial court
          on appeal and the only way for Applicant to prosecute his writ would be to establish
          more evidence regarding credibility in the trial court. A lawyer trying to sign a jury
          waiver for a client in a manner intended to create the impression that the client
          themselves signed the document is evidence of dishonesty. Evidence of dishonesty is
          relevant to credibility determinations.
       7. The same attorney is the subject of a separate writ pending on appeal in this Third
          Court of Appeals. Garet Johnson 03-13-00726. (Motion for Rehearing En Banc filed
          2015 and is still pending) The issue in that case was the Applicant testified that he
          was intentionally lied to by his previous Counsel. Specifically he testified that he was
          told he was required to plead guilty to a DWI charge when in fact it was never part of
          the State's plea bargain offer. Garet Johnson's testimony was never admitted as
          evidence in the hearing for Applicant Murphy.
       8. Further the statement of Michael Bahr is attached as exhibits.
Wherefore, Defendant prays that the case be remanded to the trial court for further proceedings
or in the alternative be dismissed as Counsel for Applicant Murphy has read the record and
without further evidence there is no basis for appeal.

                                                Respectfully submitted.




                                                   lam 1 /i^jng Blackwell Reposa
                                                SBN 24040163
                                                1106 San Antonio St
                                                Austin, Texas 78701
                                                (512) 476-7376 Tel.
                                                (512) 478-1114 Fax


                                  C E R T I F I C A T E OF S E R V I C E

This is to certify that I have served a copy of the foregoing on all parties, or their attorneys of
record, in compliance with the Texas Rules of Appellate Procedure, t h i s . ^ v _ d a y
o^^^h^^.             2015, by hand delivery.




                                                         Adam T. King Blackwell Reposa



                              C E R T I F I C A T E OF C O N F E R E N C E

This is to certify that I have served a copy of the foregoing on the Travis CA and conferred
wither about this motion. The TCA agrees / objects to our motion^
                                                                              J-



                                                         Adam T. King Blackwell Reposa
                                   CASE:




STATE OF TEXAS                                            §
                                                          §
COUNTY O F T R A V I S                                    §


                                                     AFFIDAVIT


      Before me, the undersigned authority, on this day, personally appeared Miguel
Hernandez who, being by me duly sworn, states the following:

I hired Sandra Ritz to represent me on my DWI 1^' case. She contacted me about my offer by
phone one afternoon. I said it sounded like a good deal but I didn't know any terms or if there
was any other option. I asked her i f I needed to come to her office to go over the deal and she
said no and that it wasn't necessary for me to take the day off for court. I wanted a second
opinion and 1 contact Mr Reposa's office. 1 met with Mr Reposa on June 11"^. 2014, on June 12^^.
2014 I appeared in court with Mr Reposa and Ms Ritz was there and had signed a Plea
Agreement with my signature that I never agreed to .


I H A V E R E A D THIS S T A T E M E N T CONSISTING O F 1 PAGE(S) E A C H OF WHICH B E A R S M Y
SIGNATURE, AND I SWEAR/AFFIRM THAT A L L OF T H E FACTS AND STATEMENTS
CONTAINED T H E R E I N A R E T R U E AND C O R R E C T .




                                                       Affiant


         S U B S C R I B E D AND SWORN T O B E F O R E M E             DAY OF                   ,2015 to
certify which witness my hand and seal of office.



                   MARIA 0 A L D A Z O R i Z O



     ^^'^vr----^      Match 01, 2016
       ''I'jm''                ,       -         —


                                                      NOTARY PUBLIC IN AND FOR THE STATE OF T E X A S
                                     Cause No.



STATE OF TEXAS •

                                                                                                   •   ^
vs                                                            COUNTY COURT AT L
                                                                              LAAW
                                                                                 W N
                                                                                   NOO.. :

                                                              TRAVIS COU-KTV, TEXA^'

                                           J U R Y WAIV£I^

        I am the defendant (accused) in this case. I haye talked to my.tawyer about my ctise. '•.la open
Court I make the foirowing voluntary statement: •' '         '      •

        ^       I am the person charged. •                   .          '             .       ' *  "
        a-      I am mentally competent and I understand the natur.e of the charges a^aimitme.
        •       I am aware that any^plea bargaining agreemenE amqng the State. p:iyself, and my
               attorney 15 not binding on"the court.                      . • • •
        »    _ I understand that I have a fight to have a jury decide whether I am guilty and what m y
               ^punishmeaf should be, v/hether I plead giiilty, not gu.ilty, or nolo contendere.
               I have the right to beromjont.ed with the witnesses against itie. ' .
       •       I have the riglit to remain silent. I f ! choose to speak, anything I say can bs used
               against me,             •          _      •                         •       .

                          Kiiowing alF of the above, i give ijji tha fo.Uo^vmg right:

                                         The nght'of trial by jury.




       DATE




      DATE                                                    ATTOt




      DATE


              SIGNED THIS            ^day of   • ;                     200_.



                                                             JUdGE PRESIDRN^G
                                      NO. C1CR13213893

S T A T E OF T E X A S                        §      IN T H E COUNTY C O U R T
                                              §
vs.                                           §      A T L A W NO. 5
                                              §
PABLO HERNANDEZ                               §      T R A V I S COUNTY, T E X A S


                            MOTION TO SUBSTITUTE COUNSEL

T O T H E H O N O R A B L E JUDGE O F SAID C O U R T :
COMES NOW, Pablo Hernandez, DEFENDANT, through counsel, in the above styled-cause,
and moves this court to grant the substitution of counsel for the following reasons:

      1. Defendant had retamed new counsel, Adam King Blackwell Reposa, to substitute for
         Sandra Ritz.
      2. Defendant wishes to be represented by Adam King Blackwell Reposa.
      3. Prosecution has offered an obstruction and Defendant would like Mr. Reposa to negotiate
         on Defendants behalf.
      3. Defendant has consented substitute of counsel.

FOR THESE REASONS, Defendant prays Sandra Ritz be withdrawn as Counsel for Defendant
and be substituted by Adam King Blackwell Reposa.

                                                     Respectfully submitted.


                                             Law Office of Adam King Blackwell Reposa
                                             1108 San Antonio
                                             Austin, Texas 78701
                                             Tel: (512) 476-7376
                                             Fax: (512) 478-1114




Sandra Ritz
902 Rio Grande St.                                Attorney for Defendant
Austm, TX 78701                                   SBN 24040163




Defendant